Case 1:20-cv-24342-RNS Document 23-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS

    PAYRANGE, INC.                                  )
                                                    )
                      Plaintiff,                    )
                                                    )
    v.                                              )
                                                    )
    KIOSOFT TECHNOLOGIES, LLC and                   )
    TECHTREX, INC.,                                 )
                                                    )
                      Defendants.                   )
                                                    )
                                                    )

                        CERTIFICATION OF CHRISTIAN H. ROBERTSON II


           I, Christian Robertson, Esquire, pursuant to Rule 4(b) of the Special Rules Governing the

   Admission and Practice of Attorneys, hereby certify that (1) I have studied the Local Rules of the

   United States District Court for the Southern District of Florida; and (2) I am a member in good

   standing in the State of Ohio.


   Dated: 3/8/2021

                                                    /s/Christian H. Robertson II
                                                    CHRISTIAN H. ROBERTSON II




   4820-7352-7007.1
